DETAILED ACTION
Claim Objections

Claims 1-5 are objected to because of the following informalities:   
Referring to claim 1, the term “an opposed direction” is unclear because what is opposed direction such as it is not referring to an opposed direction of what part or portion.
The term “one side” in end portions of the paired opposed wall portions on an opposite side from the base and that opens on one side” is not clear. It is not clear one side of what such as the base, opposed wall portion of something else.

The term “opposite sides” in “an opposite side from the base …. a locking mechanism including a locking hole that is formed in the lid member and opens on opposite sides (of the lid member) in the protruding direction and a locking lug portion that is positioned at (one of ) the end portions of (one of) the opposed wall portions on a side of the opening” is not properly clarify. It is not clear opposed sides related what such as one of the paired opposed wall portions or opposite sides of the lid member. Alco clarify locking lug in terms of end portions.
The term “opposite end portions” in “paired guide mechanisms including paired guide chips respectively positioned at opposite end portions in the opposed direction of the lid member” is not clear.	

Similar reason apply to claim 5, also the examiner suggest to use a wire that is mounted in (or within or to) the protector OR a wire that is passing through the protector not “a protector that is mounted to the wire”.

Referring to claim 2, the limitation “each of the paired guide holes is adjacent to the locking hole” is indefinite. Claim one has only one locking hole therefore, one of the paired guide holes is adjacent to the locking hole, and not each one of the paired guide holes is adjacent to the locking hole, it requires two holes for the paired guide holes. Therefore, the claim is unclear.

Referring to claim 3, the term “the adjacent direction’ in first sentence lacks antecedent basis. Claim 3 depends on claim 1 and claim 1 do not claims an adjacent direction, it is introduced in in claim 3 first time in view of claim 1, therefore, the term lacks antecedent basis.
Examiner suggests to use support portion instead of a support portion to clarify the claim because there are two support portions on opposite end potions of the plate shaped portion.

Referring to claim 4, Examiner suggests to use support portion instead of a support portion to clarify the claim because there are two support portions on opposite end potions of the plate shaped portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (JP2006074843, cited art by applicant, hereinafter Takashi) and Tsunoda et al. (US4951716, hereinafter Tsunoda).
Referring to claim 1, Takashi discloses a protector (figure 1-4 of Takashi) comprising: 
a protector main body (11)  including a base, paired opposed wall portions protruding from the base and opposed to each other along an opposed direction (a bottom  and a pair of side walls 11a and 11b that protrude from the bottom ), a routing space that is formed by the base and the paired opposed wall portions and through which a wire is routed (a groove in which the electrical wire routed), and an opening that is formed by end portions of the paired opposed wall portions on an opposite side one side in a protruding direction of the opposed wall portions with respect to the base (a top opening of 11); 
a lid member (12) that closes the opening (the top opening of 11 closed by 12); 
paired guide mechanisms including paired guide chips (12e and 12f) respectively positioned at opposite end portions in the opposed direction of the lid member (12) and extending along the protruding direction (along protruding of side walls) and paired guide holes (11e and 11f)  that are respectively positioned at the end portions of the paired 5218P015300001 PYZA-20026-US: Final opposed wall portions on the side of the opening (side of the opening) and into which the paired guide chips are respectively inserted along the protruding direction (12e and 12f are inserted in the 11e and 11f),
a locking mechanism including s (11c and 11d)  and s portion (12a,-12d)  that is locked to the locking hole (11c and 11d)  , the locking mechanism locking the protector main body and the lid member to each other in a correct position where the lid member closes the opening (see figure 4 ); and 

wherein protruding amounts along the protruding direction of the paired guide chips are set such that the guide chips are inserted into the guide holes before locking lug portions s ( see figure 3 wherein  12e and 12f are inserted into 11e and 11f before locking lug portions  12a-12d are locked to a locking hole)  .  



Takashi fails to disclose a locking mechanism including a locking hole that are formed in the lid member and open
s that are positioned at the end portion of the opposed wall portion on 

Tsunoda discloses a locking mechanism including locking holes that are formed in the lid member and open on opposite sides of the lid member in the protruding direction, ( lid 2 has holes 4 in figures 1-2),
locking lug portions that are positioned at the end portion of the opposed wall portion on body 1 has lug portions in figures 1-2).

It would have been obvious design choice to ordinary skill in the art before the effective filing date of the claimed invention to modify the protector of Takashi to have locking holes in the lid member and locking lugs in the body as taught by Tsunoda  because column 1, lines 5-12 of Tsunoda  states, “ a locking mechanism of the type column 2, lines 1-8 of Tsunoda states, “  locking mechanism ….lock a body and a lid in a state wherein they are not easily disengaged from each other”. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Referring to claim 2, Takashi in view of Tsunoda disclose the protector according to claim 1, wherein each of the paired guide holes is adjacent to the locking hole in an adjacent direction intersecting the protruding direction and the opposed direction when the lid member is disposed in the correct position for closing the opening (pairs guide holes 12e and 12f close to 11C-11D in figure 1-4 of Takashi).

Referring to claim 5, Takashi discloses a wire harness (figure 1-4 of Takashi) comprising: 
a wire having conductivity (wire w; paragraph 0027 states, “the electric wire”);
a protector (11-12 in figure 1-4 of Takashi) that is mounted to the wire and protects the wire (w)
a protector main body (11)  including a base, paired opposed wall portions protruding from the base and opposed to each other along an opposed direction (a bottom  and a pair of side walls 11a and 11b that protrude from the bottom ), a routing space that is formed by the base and the paired opposed wall portions and through which the wire is routed (a groove in which the electrical wire routed), and an opening that is formed by end portions of the paired opposed wall portions on an opposite side one side in a protruding direction of the opposed wall portions with respect to the base (a top opening of 11), 
a lid member (12) that closes the opening (the top opening of 11 closed by 12), 
paired guide mechanisms having paired guide chips (12e and 12f) respectively positioned at opposite end portions in the opposed direction of the lid member (12) and extending along the protruding direction (along protruding of side walls) and paired guide holes (11e and 11f) which are respectively positioned at the end portions of the paired 5218P015300001 PYZA-20026-US: Final opposed wall portions on the side of the opening (side of the opening) and into which the paired guide chips are respectively inserted along the protruding direction (12e and 12f are inserted in the 11e and 11f),
a locking mechanism including s (11c and 11d)  and s portion (12a,-12d)  that is locked to the locking hole (11c and 11d)  , the locking mechanism locking the protector main body and the lid member to each other in a correct position where the lid member closes the opening (see figure 4 ); and 
protruding amounts along the protruding direction of the paired guide chips are set such that the guide chips are inserted into the guide holes before locking lug portions s ( see figure 3 wherein  12e and 12f are inserted into 11e and 11f before locking lug portions  12a-12d are locked to a locking hole)  .  

Takashi fails to disclose a locking mechanism having a locking hole that are formed in the lid member and open
s that are positioned at the end portion of the opposed wall portion on 

Tsunoda discloses a locking mechanism having locking holes that are formed in the lid member and open on opposite sides of the lid member in the protruding direction, ( lid 2 has holes 4 in figures 1-2),
locking lug portions that are positioned at the end portion of the opposed wall portion on body 1 has  lug portions in figures 1-2).

It would have been obvious design choice to ordinary skill in the art before the effective filing date of the claimed invention to modify the protector of Takashi to have locking holes in the lid member and locking lugs in the body as taught by Tsunoda  because column 1, lines 5-12 of Tsunoda  states, “ a locking mechanism of the type which is used with a protector for wire harnesses so as to secure the lid of the protector to the body thereof”  and  column 2, lines 1-8 of Tsunoda states, “  locking mechanism ….lock a body and a lid in a state wherein they are not easily disengaged from each other”. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi and Tsunoda and further in view of Volpone et al. (US20080200065, hereinafter Volpone).

Referring to claim 3, Takashi in view of  Tsunoda disclose the protector according to claim 1, wherein each of the paired guide holes includes a plate-shaped portion extending along an adjacent direction intersecting the protruding direction and the opposed direction ( a plat shape portion of 11e and 11f in figures 1-4 of Takashi),  (support portions on both end of plate shaped portions), and a guide space that is positioned between one of the opposed wall portions and the plate-shaped portion in the opposed direction and into which the guide chip is inserted (holes in 11e and 11f) , 
Takashi in view of Tsunoda fail to disclose an inner face of the plate-shaped portion opposed to 5318P015300001 PYZA-20026-US: Final the opposed wall portion is inclined with respect to the protruding direction such that the guide space gradually widens from a side of the base toward the side of the opening, and a width of the inclined inner face of the plate-shaped portion of one of the paired guide mechanisms along the opposed direction is greater than a width along the opposed direction of the inclined inner face of the plate-shaped portion of the other guide mechanism in the paired guide mechanisms.
Volpone discloses an inner face of the plate-shaped portion opposed to 5318P015300001 PYZA-20026-US: Final the opposed wall portion is inclined with respect to the protruding direction such that the guide space gradually widens from a side of the base toward the side of the opening (50 

It would have been obvious design choice to ordinary skill in the art before the effective filing date of the claimed invention to modify the protector of Takashi in view of Tsunoda to have locking holes plate portion have a taper surface as taught by Volpone because paragraph 0015 of Volpone states, “The beam 50 has an upper edge with a taper 54 to ease inserting the male member 18 into the female”.
It would have been an obvious matter of design choice to have a width of the inclined inner face of the plate-shaped portion of one of one of the paired guide mechanisms is greater than a width along the opposed direction of the inclined inner face of the plate-shaped portion of the other guide mechanism in order to accommodate different sized guiding tabs by changing size of guiding through width of the plate-shaped portions , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


  Referring to claim 4, Takashi in view of  Tsunoda disclose the protector according to claim 2, wherein each of the paired guide holes includes a plate-shaped portion extending along an adjacent direction intersecting the protruding direction and the opposed direction ( a plat shape portion of 11e and 11f in figures 1-4 of Takashi),  (support portions on both end of plate shaped portions), and a guide space that is positioned between one of the opposed wall portions and the plate-shaped portion in the opposed direction and into which the guide chip is inserted (holes in 11e and 11f) , 
Takashi in view of Tsunoda fail to disclose an inner face of the plate-shaped portion opposed to 5318P015300001 PYZA-20026-US: Final the opposed wall portion is inclined with respect to the protruding direction such that the guide space gradually widens from a side of the base toward the side of the opening, and a width of the inclined inner face of the plate-shaped portion of one of the paired guide mechanisms along the opposed direction is greater than a width along the opposed direction of the inclined inner face of the plate-shaped portion of the other guide mechanism in the paired guide mechanisms.
Volpone discloses an inner face of the plate-shaped portion opposed to 5318P015300001 PYZA-20026-US: Final the opposed wall portion is inclined with respect to the protruding direction such that the guide space gradually widens from a side of the base toward the side of the opening (50 in figure 2-3 having taper 54; paragraph 0015 of Volpone states, “The beam 50 has an upper edge with a taper 54 to ease inserting the male member 18 into the female”).

It would have been obvious design choice to ordinary skill in the art before the effective filing date of the claimed invention to modify the protector of Takashi in view of Tsunoda to have locking holes plate portion have a taper surface as taught by Volpone because paragraph 0015 of Volpone states, “The beam 50 has an upper edge with a taper 54 to ease inserting the male member 18 into the female”.
It would have been an obvious matter of design choice to have a width of the inclined inner face of the plate-shaped portion of one of one of the paired guide mechanisms is greater than a width along the opposed direction of the inclined inner face of the plate-shaped portion of the other guide mechanism in order to accommodate different sized guiding tabs by changing size of guiding through width of the plate-shaped portions , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PARESH H PAGHADAL/Examiner, Art Unit 2847